



Exhibit 10.5


AMENDMENT TO
RESTRICTED STOCK UNIT AGREEMENT


UNDER THE CITRIX SYSTEMS, INC.
AMENDED AND RESTATED 2014 EQUITY INCENTIVE PLAN
Reference is hereby made to the Restricted Stock Unit Agreement with respect to
Awards with an Award Date of August 1, 2017 and a performance period of July 1,
2017 through December 31, 2019 (the “Award Agreement”). Capitalized terms used
herein and not otherwise defined shall have the meanings set forth in the Award
Agreement.
A.The third line of the Preamble to the Award Agreement is hereby amended by
deleting the words “at 100% Attainment”.


B.The Schedule to the Award Agreement is deleted in its entirety and replaced
with the following:


SCHEDULE TO RESTRICTED STOCK UNIT AGREEMENT
The number of Restricted Stock Units vested as a percentage of the Target Award
shall be determined based on the Corporation’s Non-GAAP Net Operating Margin (as
defined below) at the end of the Performance Period in accordance with the
following table:
Non-GAAP Net Operating Margin
Percentage of Target Award Vested
Non-GAAP Net Operating Margin (threshold)
50%
Non-GAAP Net Operating Margin (target)
150%
Non-GAAP Net Operating Margin (maximum)
200%



Restricted Stock Units vested will be based on straight-line interpolation
between the %s above. There will be no Restricted Stock Units vested if Non-GAAP
Net Operating Margin is less than the threshold.


“Non-GAAP Net Operating Margin” is the Company’s Non-GAAP Net Operating Margin
measured from January 1, 2019 through the end of the Performance Period (fiscal
year 2019), and expressed as a percentage rounded to two decimal places, and
will be calculated to exclude certain GAAP measurements in accordance with the
Company’s past practices, including amortization of intangible assets primarily
related to business combinations, non-cash charges associated with the expensing
of equity-based compensation, non-cash charges related to amortization of debt
discount, accruals related to patent litigation, charges related to the
Company’s restructuring programs, charges related to separation activities, the
tax effects related to these items and any other items adjusted from the GAAP
results in the Company’s reported earnings as approved by the Audit Committee of
the Board of Directors.


C.The following definition is added to Section 2(c) of the Award Agreement:


“Disability” shall have the meaning set forth in any employment, executive or
similar agreement between the Company and Awardee or, if none, means Awardee’s
termination of employment with the Company or any of its Affiliates after
becoming eligible to receive benefits under the Company’s or such Affiliate’s
then current long-term disability plan applicable to Awardee.
D.
Section 2(b) of the Award Agreement is amended and restated as follows:



“(b) Subject to the terms of any employment, executive or similar agreement
between the Company and Awardee, upon an Acquisition (as defined in the Plan)
that occurs prior to the end of the Performance Period, the provisions of
Section 3(d) of the Plan shall apply; provided, however, that any determination
by the Committee or Board in its discretion that the Award shall be deemed
earned as of the Acquisition, and/or the vesting of the Award shall accelerate,
shall





--------------------------------------------------------------------------------





provide that Awardee shall earn, and/or shall immediately vest in, his or her
Target Award based on actual performance as of the Acquisition; provided that if
an Acquisition occurs prior to the last fiscal year of the Performance Period,
then actual performance shall be measured based on the CIC Percentage (as
defined below) of the Target Award as of the Acquisition. For purposes of this
Section 2(b), “CIC Percentage” shall mean (i) 50% if Non-GAAP Net Operating
Margin as of the Acquisition (measured, for purposes of this clause (i) and the
following clauses (ii) and (iii), from January 1, 2018 through the end of the
calendar month immediately preceding the Acquisition) is 27.7%, (ii) 150% if
Non-GAAP Net Operating Margin as of the Acquisition is 30.2%, and (iii) 200% if
Non-GAAP Net Operating Margin as of the Acquisition is 32.7% (with straight-line
interpolation between the %s above, and no Restricted Stock Units deemed earned
if Non-GAAP Net Operating Margin as of the Acquisition is less than 27.7%).”
E.
The following clause (c) is added to Section 4 of the Award Agreement:



“(c) Notwithstanding anything to the contrary herein, the provisions relating to
the treatment of performance-based Restricted Stock Units, including any rights
to acceleration, that may be set forth in an employment or executive agreement
between the Company and Awardee shall apply to this Award to the extent
applicable; provided that if a Change in Control (as defined in such employment
or executive agreement) occurs during the term of such employment or executive
agreement but prior to the last fiscal year of the Performance Period, then
actual performance shall be measured based on, and Awardee shall be deemed to
have earned, the CIC Percentage (as defined below) of the Target Award as of the
Change in Control; provided further that, subject to any rights to acceleration
set forth in such employment or executive agreement, the shares deemed earned
shall remain subject to time-based cliff vesting at the end of the remaining
Performance Period. For purposes of this Section 4(c), “CIC Percentage” shall
mean (i) 50% if Non-GAAP Net Operating Margin as of the Change in Control
(measured, for purposes of this clause (i) and the following clauses (ii) and
(iii), from January 1, 2018 through the end of the calendar month immediately
preceding the Change in Control) is 27.7%, (ii) 150% if Non-GAAP Net Operating
Margin as of the Change in Control is 30.2%, and (iii) 200% if Non-GAAP Net
Operating Margin as of the Change in Control is 32.7% (with straight-line
interpolation between the %s above, and no Restricted Stock Units deemed earned
if Non-GAAP Net Operating Margin as of the Change in Control is less than
27.7%).”
F. The foregoing amendments shall be effective as of March 29, 2018. Except as
amended hereby, the Award Agreement remains in full force and effect.
By electronically accepting this Amendment to the Award Agreement and
participating in the Plan, Awardee agrees to be bound by the terms and
conditions in the Plan and the Award Agreement (including the Appendix), as
amended hereby. If Awardee has not electronically accepted this Amendment to the
Award Agreement by September 29, 2018 on Fidelity.com’s website, then this
Amendment shall automatically be deemed accepted, and Awardee shall be bound by
the terms and conditions in the Plan and the Award Agreement (including the
Appendix), as amended hereby.





